ON MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant contends that we erred in our original opinion in holding the evidence sufficient to sustain the jury’s conclusion-of his guilt. Appellant was found in possession of A. A. Nesbitt’s calf. It is true that when Nesbitt found the calf in appellant’s lot he said it belonged to him. However, when the calf was turned into Nesbitt’s pasture, it immediately ran to Nesbitt’s cow and began sucking.
Appellant did not testify or offer any affirmative defense. Consequently, issues of fact were raised: First, did the alleged stolen calf belong to Nesbit; and second, did appellant in good faith believe that the animal in question belonged to him or did he make such an assertion of ownership after he realized that he was caught in possession of the stolen animal with a view and for the purpose of extricating himself from an apparently bad predicament? These were questions of fact for the jury to decide, who are the exclusive judges of the facts proven, the credibility of the witnesses and the weight to be given to their testimony. This court would not be justified in setting aside their verdict on such a state of facts. The court properly instructed the jury relative to the law of reasonable doubt and no objection was made thereto by appellant. We regret that appellant was mistreated by Nesbitt and his companion, but we are not authorized by reason thereof to set *210aside the verdict of the jury and the judgment of the court. The law-enforcement officers of Harrison County, no doubt, will take such steps as may be deemed necessary to bring the offending parties before the bar of justice.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.